MEMORANDUM DECISION
A motion is filed to dismiss the appeal in this case on the ground that the question involved is moot, because the issues involved have been determined in another case. We have examined the briefs in this case on the motion, as well as the transscript in the case in which it is claimed that the issues were tried and disposed of, and do not find the motion to dismiss to be well founded. It will therefore be overruled; and it is so ordered.
BICKLEY and WATSON, JJ., concur. *Page 76